DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-6) in the reply filed on November 12, 2021, is acknowledged.

Claim Objections
Claim 4 is objected to because of the following informalities:  Line 2 states: “an lowermost internal electrode.” Line 2 should state: “a lowermost internal electrode”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication 2017/0243695).
In re claim 1, Kim discloses a multilayer ceramic electronic device (100 – Figure 1, ¶88), comprising: 
a ceramic functional part having a generally rectangular shape in which a plurality of ceramic dielectric layers (111 – Figure 2, ¶31) and a plurality of internal electrodes (121, 122 – Figure 2, ¶31) are laminated alternately in a vertical direction (Figure 2); 
a pair of cover parts that cover the functional part from top and bottom (portion of 111 above and below 121, 122 – Figure 2), respectively; and 
a pair of side margin parts (Mw – Figure 2, ¶47) covering side surfaces of the functional part (Figure 2), respectively, wherein in a plan view, an uppermost internal electrode (topmost 121, 122 – Figure 2) among the plurality of internal electrodes spans an entire width of the functional part (Figure 2), and has an end portion reaching and terminating at one of the side surfaces of the functional part that are covered by the side margin parts (Mw – Figure 2), the end portion being curved downward to satisfy a ≥ 1 µm, where a is a dimension of the curved end portion in the vertical direction in a cross section taken along a plane perpendicular to the side surfaces (¶63; Note that the bent portion is equivalent to tb/2 – td [see ¶63 and Figure 3]. When the step absorbing portion is 4 µm and the dielectric layer is 0.4 µm, ‘a’ has a value of 1.6 µm). 
Kim does not explicitly disclose 0.1 ≤ a/b ≤ 0.4, where a is a dimension of the curved end portion in the vertical direction in a cross section taken along a plane perpendicular to the side surfaces, and b is a dimension of the curved end portion in a horizontal direction in said cross section. However, Kim discloses the bending angle of the bent portion of the internal electrodes is affects a balance between capacitance of the device and withstand voltage characteristics (¶69-¶72). Furthermore, Kim discloses that the bending angle can be from 3-15 degrees (¶69). In a condition wherein the bending angle is 15 degrees and the value of ‘a’ is 1.6 µm (¶63), the value of ‘b’ is 5.93 µm, providing a value of a/b of 0.27. 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 4, Kim discloses the multilayer ceramic electronic device according to claim 1, as explained above. Kim further discloses a lowermost internal electrode (lowermost 121, 122 – Figure 2) among the plurality of internal electrodes spans an entire width of the functional part (Figure 2), and has an end portion reaching and terminating at one of the side surfaces of the functional part that are covered by the side margin parts (Mw – Figure 2), the end portion of the lowermost internal electrode being curved upward to satisfy a’ ≥ 1 µm where a’ is a dimension of the curved end portion of the lowermost internal electrode in the vertical direction in the cross section taken along the plane perpendicular to the side surfaces (¶63; Note that the bent portion is equivalent to tb/2 – td [see ¶63 and Figure 3]. When the step absorbing portion is 4 µm and the dielectric layer is 0.4 µm, ‘a’’ has a value of 1.6 µm) and 
Kim does not explicitly disclose 0.1 ≤ a’/b’ ≤ 0.4, where a is a dimension of the curved end portion in the vertical direction in a cross section taken along a plane perpendicular to the side surfaces, and b’ is a dimension of the curved end portion in a horizontal direction in said cross section. However, Kim discloses the bending angle of the bent portion of the internal electrodes is affects a balance between capacitance of the device and withstand voltage characteristics (¶69-¶72). Furthermore, Kim discloses that the bending angle can be from 3-15 degrees (¶69). In a condition wherein the bending angle is 15 degrees and the value of ‘a’ is 1.6 µm (¶63), the value of ‘b’ is 5.93 µm, providing a value of a/b of 0.27. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the dimensions of the bending portion to achieve a In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 5, Kim discloses the multilayer ceramic electronic device according to claim 1, as explained above. Kim further discloses wherein said uppermost electrode (topmost 121, 122 – Figure 2) has said curved end portion on both sides of the uppermost electrodes (Figure 2).
In re claim 6, Kim discloses the multilayer ceramic electronic device according to claim 4, as explained above. Kim further discloses wherein said uppermost electrode (topmost 121, 122 – Figure 2) has said curved end portion on both sides of the uppermost electrodes (Figure 2), and said lowermost (bottommost 121, 122 – Figure 2) electrode has said curved end portion on both sides of the lowermost electrodes (Figure 2).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication 2017/0243695) in view of Kim ‘081 et al. (US Patent 9,042,081).
	In re claim 2, Kim discloses the multilayer ceramic electronic device according to claim 1, as explained above. Kim does not disclose wherein a thickness of the side margin parts is equal to or greater than 10 µm and less than or equal to 15 µm.
	Kim ‘081 dislcoses wherein a thickness of the side margin parts is equal to or greater than 10 µm and less than or equal to 15 µm (See Table 2: Sample 12).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin regions as described by Kim ‘082 to provide for a capacitor having excellent moisture resistant characteristics and reduced occurrences of cracks. 
	In re claim 3, Kim discloses the multilayer ceramic electronic device according to claim 1, as explained above. Kim does not disclose wherein a thickness of the side margin parts is less than 12 µm.
	Kim ‘081 dislcoses wherein a thickness of the side margin parts is less than 12 µm (See Table 2: Sample 12).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin regions as described by Kim ‘082 to provide for a capacitor having excellent moisture resistant characteristics and reduced occurrences of cracks. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Makino et al. (US Publication 2017/0250028)	Figure 5
Kim et al. (US Patent 8,335,072)			Figure 3, Figure 5
	Mizuno et al. (US Patent 7,298,603)			Figure 3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848